Case 9:18-cv-81147-BB Document 108 Entered on FLSD Docket 10/23/2020 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION
                            Case No. 9:18–CV–81147–BLOOM–REINHART

   UNITED STATES OF AMERICA,                         )
                                                     )
              Plaintiff,                             )
                                                     )
              v.                                     )
                                                     )
   ISAC SCHWARZBAUM,                                 )
                                                     )
              Defendant.                             )
                                                     )

                                       NOTICE OF APPEAL

         The United States of America gives notice that it appeals to the United States Court of

  Appeals for the Eleventh Circuit from the Findings of Fact and Conclusions of Law entered on

  March 20, 2020 (ECF No. 92), from the Order Assessing Penalties entered on May 18, 2020

  (ECF No. 98), from the Final Judgment entered on May 19, 2020 (ECF No. 99), and from the

  Amended Final Judgment entered on August 28, 2020 (ECF No. 105). Pursuant to Rule

  4(a)(4)(A)(iv) of the Federal Rules of Appellate Procedure, this Notice of Appeal is timely

  because it is filed within 60 days of the date the Court entered an order granting the United

  States’ motion to alter or amend the judgment under Fed. R. Civ. P. 59(e).
Case 9:18-cv-81147-BB Document 108 Entered on FLSD Docket 10/23/2020 Page 2 of 2




  Date: October 23, 2020             Respectfully submitted,

                                     RICHARD E. ZUCKERMAN
                                     Principal Deputy Assistant Attorney General
                                     Tax Division, U.S. Department of Justice

                                     /s/ Mary Elizabeth Smith
                                     MARY ELIZABETH SMITH
                                     JOHN P. NASTA, JR. (Fla. Bar. 1004432)
                                     JEFFREY N. NUÑEZ
                                     MICHAEL N. WILCOVE
                                     Trial Attorneys, Tax Division
                                     U.S. Department of Justice
                                     P.O. Box 14198
                                     Washington, D.C. 20044
                                     214-880-9779 (Smith)
                                     202-307-6560 (Nasta)
                                     Mary.E.Smith@usdoj.gov
                                     John.Nasta@usdoj.gov
                                     Michael.N.Wilcove@usdoj.gov
                                     Jeffrey.N.Nunez@usdoj.gov

                                     Of counsel:

                                     ARIANA FAJARDO ORSHAN
                                     United States Attorney
                                     Southern District of Florida




                                        2
